Dismissed and Opinion Filed May 3, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-86-01220-CV

                  LONGORIA INDUSTRIES, INC., Appellant
                                V.
                   LEOPARD GARLAND, LTD., Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-86-5289-D

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Osborne
      We reinstate this appeal. This case was abated in 1987 due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system; however, nothing on that

system indicated that a bankruptcy case was still pending.

      We then notified the parties by letter, requesting they inform the Court of the

status of the bankruptcy and of this appeal. We cautioned that the failure to respond

would result in the appeal being dismissed for want of prosecution.          See id.

42.3(b),(c). To date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss the

appeal. See id. 42.3(b),(c).




                                        /Leslie Osborne/
861220f.p05                             LESLIE OSBORNE
                                        JUSTICE




                                     –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LONGORIA INDUSTRIES, INC.,                    On Appeal from the County Court at
Appellant                                     Law No. 4, Dallas County, Texas
                                              Trial Court Cause No. CC-86-5289-
No. 05-86-01220-CV          V.                D.
                                              Opinion delivered by Justice
LEOPARD GARLAND, LTD.,                        Osborne. Justices Pedersen, III and
Appellee                                      Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 3rd day of May, 2021.




                                       –3–